Citation Nr: 1504518	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a heart disorder, to include whether a claim of service connection should be reconsidered.

2.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board hearing was held in this matter via videoconference in June 2013.  The Virtual VA claims file contains a transcript of this hearing. A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional relevant or non-duplicative documents.

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 1998 rating decision denied reopening a claim of entitlement to service connection for a heart disorder.  The Veteran did not appeal this decision or submit new and material evidence within one year. 

2.  Service personnel records relevant to the service connection for heart disease claim were associated with the claims file subsequent to the September 1998 rating decision.  



CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied reopening a claim of entitlement to service connection for a heart disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  The issue of entitlement to service connection for a heart disorder is reconsidered. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the petition to reopen a claim for entitlement to service connection for heart disease, because the claim is reconsidered and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal. See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

Application to Reopen

The RO denied the Veteran's claim of service connection for a heart disorder in a February 1994 rating decision, finding that there was no indication the Veteran's heart disorder was related to service.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The Veteran filed applications to reopen this claim and the most recent application was denied in a September 1998 rating decision.  The RO determined that new and material evidence sufficient to reopen the claim had not been presented.  The Veteran did not appeal this decision, nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source. 38 C.F.R. § 3.156(c)(2).

In April 2011 and January 2012, service personnel records, including a DD-215, were submitted that showed that the Veteran was in receipt of the Vietnam Service Medal.  These records are relevant to the Veteran's claim that he served in country in Vietnam and was thus exposed to Agent Orange.  The records were not previously of record but were in existence at the time of the prior rating decision.  Therefore, the September 2011 rating decision constituted a required readjudication of the rating decision dated in September 1998 in light of receipt of new and relevant service department records in April 2011 and January 2012.  See 38 C.F.R. § 3.156(c).   Accordingly, VA will reconsider the claim, rather than requiring the submission of new and material evidence. 38 C.F.R. § 3.156(c)(1), (2). 

Because the RO did not consider this claim on the merits, and the Veteran has not yet had the chance to argue the merits of his case, the issue is remanded for such consideration in the first instance.  As is further discussed below, this issue requires further development which will be accomplished in the remand.


ORDER

The claim for entitlement to service connection for heart disease is reconsidered; the claim is granted to this extent only.
REMAND

Remand is necessary to obtain outstanding service records to determine whether the Veteran had service in-country in Vietnam or was otherwise exposed to herbicides during his military service.  

At the Veteran's June 2013 Board hearing, he testified that he was deployed on shore in Vietnam to repair aircraft.  He stated that he was aboard either the U.S.S. Roosevelt or the U.S.S. Oriskany.  Service treatment records show that he was treated aboard the U.S.S. Roosevelt in March 1970.  Service treatment records also show that he was treated on base in California in October 1969 and August 1970.  Therefore, although the Veteran was unsure of his exact dates aboard the U.S.S. Roosevelt, the Board can conclude that he served abroad between October 1969 and August 1970.  Ship records have not been requested or associated with the claims file.  Thus, records should be sought for that time period to determine whether the shore duty described by the Veteran is documented in the ship's records. Because ships logs are within Federal control, obtaining these records falls within VA's duty to assist. 38 C.F.R. § 3.159(c)(2)(2014).  

The Veteran also testified that he has been diagnosed with ischemic heart disease that was caused by his exposure to herbicides.  The Veteran's updated VA treatment records have not been associated with the claims file and therefore, remand is necessary to obtain those records.   Id. 

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant treatment records from the VA hospital in Fresno, California and the Riverton VA clinic since June 2010. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Conduct all appropriate development regarding determining whether the Veteran could have stepped foot in Vietnam, to include development as noted in the VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Additionally, contact the appropriate authority to obtain ship logs or any other documents for the U.S.S. Roosevelt and the U.S.S. Oriskany between October 1969 and August 1970 to determine whether there is a record of the Veteran having shore duty in country in Vietnam.  It is noted that the Veteran's military occupational specialty was aircraft mechanic and he alleges service in Vietnam conducting repairwork.  Document for the claims file all actions taken and records repositories contacted.

3. With consideration of any additional evidence received in this matter, conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


